Title: To Thomas Jefferson from James Cheetham, 1 July 1807
From: Cheetham, James
To: Jefferson, Thomas


                        
                        
                     
                        
                           1807
                           To James Cheetham
                           Dr.
                        
                        
                           June 2.
                           To a file of the Watch Tower Bound and letter’d
                           $10.
                        
                        
                           July 1
                           To 12 Months Subscription to the Am. Citizen
                           10.
                        
                        
                           
                               " 1
                           To 12 Months Subscription to the N.Y. Evening Post.
                           
                              10.
                           
                        
                        
                           
                           
                           $30.  
                        
                     
                  
                        
                    